EXHIBIT 10.2

 

 

 

 

 

 

 

 

 

 

AT&T Inc.

2006 INCENTIVE PLAN

 

 

 

 

 

 

 

 

 

 

 

 

 

Plan Effective: May 1, 2006

 

 



 

 

AT&T INC.

2006 INCENTIVE PLAN

 

Article 1

Establishment and Purpose.

 

 

1.1

Establishment of the Plan. AT&T Inc., a Delaware corporation (the “Company” or
“AT&T”), hereby establishes an incentive compensation plan (the “Plan”), as set
forth in this document.

 

 

1.2

Purpose of the Plan. The purpose of the Plan is to promote the success and
enhance the value of the Company by linking the personal interests of
Participants to those of the Company’s shareowners, and by providing
Participants with an incentive for outstanding performance.

 

 

1.3

Effective Date of the Plan. The Plan shall become effective on May 1, 2006,
provided that the stockholders of the Company have approved the Plan prior to
that time.

 

Article 2

Definitions. Whenever used in the Plan, the following terms shall have the
meanings set forth below and, when the meaning is intended, the initial letter
of the word is capitalized:

 

 

(a)

“Award” means, individually or collectively, a grant or award under this Plan of
Stock Options, Restricted Stock (including unrestricted Stock), Restricted Stock
Units, Performance Units, or Performance Shares.

 

 

(b)

“Award Agreement” means an agreement which may be entered into by each
Participant and the Company, setting forth the terms and provisions applicable
to Awards granted to Participants under this Plan.

 

 

(c)

“Board” or “Board of Directors” means the AT&T Board of Directors.

 

 

(d)

“Cause” shall mean willful and gross misconduct on the part of an Employee that
is materially and demonstrably detrimental to the Company or any Subsidiary as
determined by the Company in its sole discretion.

 

 

(e)

“Change in Control” shall be deemed to have occurred if (i) any “person” (as
such term is used in Sections 13(d) and 14(d) of the Exchange Act), other than a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or a corporation owned directly or indirectly by the shareowners of
the Company in substantially the same proportions as their ownership of stock of
the Company, is or becomes the “beneficial owner” (as defined in Rule 13d-3
under said Act), directly or indirectly, of securities of the Company
representing twenty percent (20%) or more of the total voting power represented
by the Company’s then outstanding voting securities, or (ii)

 

1

 



 

during any period of two (2) consecutive years, individuals who at the beginning
of such period constitute the Board of Directors of the Company and any new
Director whose election by the Board of Directors or nomination for election by
the Company’s shareowners was approved by a vote of at least two-thirds (2/3) of
the Directors then still in office who either were Directors at the beginning of
the period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority thereof, or (iii) the
consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least fifty percent (50%)of
the total voting power represented by the voting securities of the Company or
such surviving entity outstanding immediately after such merger or
consolidation, or the shareowners of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all the Company’s assets.

 

 

(f)

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

 

(g)

“Committee” means the committee or committees of the Board of Directors given
authority to administer the Plan as provided in Article 3.

 

 

(h)

“Director” means any individual who is a member of the AT&T Board of Directors.

 

 

(i)

“Disability” shall mean absence of an Employee from work under the relevant
Company or Subsidiary long term disability plan.

 

 

(j)

“Employee” means any employee of the Company or of one of the Company’s
Subsidiaries. “Employment” means the employment of an Employee by the Company or
one of its Subsidiaries. Directors who are not otherwise employed by the Company
shall not be considered Employees under this Plan.

 

 

(k)

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor Act thereto.

 

 

(l)

“Exercise Price” means the price at which a Share may be purchased by a
Participant pursuant to an Option, as determined by the Committee.

 

 

(m)

“Fair Market Value” shall mean the closing price on the New York Stock Exchange
(“NYSE”) for a Share on the relevant date, or if such date was not a trading
day, the next preceding trading date, all as determined by the

 

2

 



 

Company. A trading day is any day that the Shares are traded on the NYSE. In
lieu of the foregoing, the Committee may, from time to time, select any other
index or measurement to determine the Fair Market Value of Shares under the
Plan, including but not limited to an average determined over a period of
trading days.

 

 

(n)

“Insider” shall mean an Employee who is, on the relevant date, an officer,
director, or ten percent (10%) beneficial owner of the Company, as those terms
are defined under Section 16 of the Exchange Act.

 

 

(o)

“Option” means an option to purchase Shares from AT&T.

 

 

(p)

“Participant” means an Employee or former Employee who holds an outstanding
Award granted under the Plan.

 

 

(q)

“Performance Unit” and “Performance Share” shall each mean an Award granted to
an Employee pursuant to Article 8 herein.

 

 

(r)

“Plan” means this 2006 Incentive Plan. The Plan may also be referred to as the
“AT&T 2006 Incentive Plan” or as the “AT&T Inc. 2006 Incentive Plan.”

 

 

(s)

“Retirement” or to “Retire” shall mean the Participant’s Termination of
Employment for any reason other than death, Disability or for Cause, on or after
the earlier of the following dates, or as otherwise provided by the Committee:
(1) for Officer Level Employees (Participants deemed officer level Employees for
compensation purposes as indicated on the records of AT&T), the date the
Participant is at least age 55 and has five (5) years of net credited service);
or (2) the date the Participant has attained one of the following combinations
of age and service, except as otherwise indicated below:

 

 

Net Credited Service

Age

 

 

10 years or more

65 or older

 

20 years or more

55 or older

 

25 years or more

50 or older

 

30 years or more

Any age

 

 

For purposes of this Plan only, Net Credited Service shall be calculated in the
same manner as “Pension Eligibility Service” under the AT&T Pension Benefit Plan
– Nonbargained Program (“Pension Plan”), as that may be amended from time to
time, except that service with an Employer shall be counted as though the
Employer were a “Participating Company” under the Pension Plan and the Employee
was a participant in the Pension Plan.

 

 

3

 



 

 

 

(t)

“Rotational Work Assignment Company” (“RWAC”) shall mean any entity with which
AT&T Inc. or any of its Subsidiaries may enter into an agreement to provide an
employee for a rotational work assignment.

 

 

(u)

“Shares” or “Stock” means the shares of common stock of the Company.

 

 

(v)

“Subsidiary” shall mean any corporation, partnership, venture or other entity in
which AT&T holds, directly or indirectly, a fifty percent (50%) or greater
ownership interest. The Committee may, at its sole discretion, designate, on
such terms and conditions as the Committee shall determine, any other
corporation, partnership, limited liability company, venture other entity a
Subsidiary for purposes of this Plan. Unless otherwise provided by the
Committee, Cingular and its direct or indirect majority-owned subsidiaries shall
each be deemed a Subsidiary so long as AT&T holds a direct or indirect twenty
five percent (25%) or greater ownership interest in Cingular Wireless LLC or its
successor.

 

 

(w)

“Termination of Employment” or a similar reference shall mean the event where
the Employee is no longer an Employee of the Company or of any Subsidiary,
including but not limited to where the employing company ceases to be a
Subsidiary.

 

Article 3

Administration.

 

 

3.1

The Committee. Administration of the Plan shall be as follows:

 

 

(a)

With respect to Insiders, the Plan and Awards hereunder shall be administered by
the Human Resources Committee of the Board or such other committee as may be
appointed by the Board for this purpose (each of the Human Resources Committee
and such other committee is the “Disinterested Committee”), where each Director
on such Disinterested Committee is a “Non-Employee Director”, as that term is
used in Rule 16b-3 under the Exchange Act (or any successor designation for
determining the committee that may administer plans, transactions or awards
exempt under Section 16(b) of the Exchange Act), as that rule may be modified
from time to time.

 

 

(b)

With respect to persons who are not Insiders, the Plan and Awards hereunder
shall be administered by each of the Disinterested Committee and such other
committee, if any, to which the Board may delegate such authority (such other
Committee shall be the “Non-Insider Committee”), and each such Committee shall
have full authority to administer the Plan and all Awards hereunder, except as
otherwise provided herein or by the Board. The Disinterested Committee may, from
time to time, limit the authority of the Non-Insider Committee in any way. Any
Committee may be replaced by the Board at any time.

 

4

 



 

 

 

(c)

Except as otherwise indicated from the context, references to the “Committee” in
this Plan shall be to either of the Disinterested Committee or the Non-Insider
Committee.

 

 

3.2

Authority of the Committee. The Committee shall have complete control over the
administration of the Plan and shall have the authority in its sole discretion
to (a) exercise all of the powers granted to it under the Plan, (b) construe,
interpret and implement the Plan, grant terms and grant notices, and all Award
Agreements, (c) prescribe, amend and rescind rules and regulations relating to
the Plan, including rules governing its own operations, (d) make all
determinations necessary or advisable in administering the Plan, (e) correct any
defect, supply any omission and reconcile any inconsistency in the Plan, (f)
amend the Plan to reflect changes in applicable law (whether or not the rights
of the holder of any Award are adversely affected, unless otherwise provided by
the Committee), (g) grant Awards and determine who shall receive Awards, when
such Awards shall be granted and the terms and conditions of such Awards,
including, but not limited to, conditioning the exercise, vesting, payout or
other term of condition of an Award on the achievement of Performance Goals
(defined below), (h) unless otherwise provided by the Committee, amend any
outstanding Award in any respect, not materially adverse to the Participant,
including, without limitation, to (1) accelerate the time or times at which the
Award becomes vested, unrestricted or may be exercised (and, in connection with
such acceleration, the Committee may provide that any Shares acquired pursuant
to such Award shall be Restricted Shares, which are subject to vesting,
transfer, forfeiture or repayment provisions similar to those in the
Participant’s underlying Award), (2) accelerate the time or times at which
shares of Common Stock are delivered under the Award (and, without limitation on
the Committee’s rights, in connection with such acceleration, the Committee may
provide that any shares of Common Stock delivered pursuant to such Award shall
be Restricted Shares, which are subject to vesting, transfer, forfeiture or
repayment provisions similar to those in the Grantee’s underlying Award), or (3)
waive or amend any goals, restrictions or conditions applicable such Award, or
impose new goals, restrictions and (i) determine at any time whether, to what
extent and under what circumstances and method or methods (1) Awards may be (A)
settled in cash, shares of Stock, other securities, other Awards or other
property (in which event, the Committee may specify what other effects such
settlement will have on the Participant’s Award), (B) exercised or (C) canceled,
forfeited or suspended, (2) Shares, other securities, cash, other Awards or
other property and other amounts payable with respect to an Award may be
deferred either automatically or at the election of the Participant or of the
Committee, or (3) Awards may be settled by the Company or any of its
Subsidiaries or any of its or their designees.

 

No Award may be made under the Plan more than ten years after its effective
date.

 

References to determinations or other actions by AT&T or the Company, herein,
shall mean actions authorized by the Committee, the Chairman of the Board of

 

5

 



 

AT&T, the Senior Executive Vice President of AT&T in charge of Human Resources
or their respective successors or duly authorized delegates, in each case in the
discretion of such person, provided, however, only the Disinterested Committee
may take action with respect to Insiders with regard to granting or determining
the terms of Awards or other matters that would require the Disinterested
Committee to act in order to comply with Rule 16b-3 promulgated under the
Exchange Act.

 

All determinations and decisions made by AT&T pursuant to the provisions of the
Plan and all related orders or resolutions of the Board shall be final,
conclusive, and binding on all persons, including but not limited to the
Company, its stockholders, Employees, Participants, and their estates and
beneficiaries.

 

Article 4

Shares Subject to the Plan.

 

 

4.1

Number of Shares. Subject to adjustment as provided in Section 4.3 herein, the
number of Shares available for issuance under the Plan shall not exceed 90
million Shares. The Shares granted under this Plan may be either authorized but
unissued or reacquired Shares. The Disinterested Committee shall have full
discretion to determine the manner in which Shares available for grant are
counted in this Plan.

 

 

4.2

Share Accounting. Without limiting the discretion of the Committee under this
section, unless otherwise provided by the Disinterested Committee, the following
rules will apply for purposes of the determination of the number of Shares
available for grant under the Plan or compliance with the foregoing limits:

 

 

(a)

If an outstanding Award for any reason expires or is terminated or canceled
without having been exercised or settled in full, or if Shares acquired pursuant
to an Award subject to forfeiture or repurchase are forfeited or repurchased by
the Company for an amount not greater than the Participant’s original purchase
price, the Shares allocable to the terminated portion of such Award or such
forfeited or repurchased Shares shall again be available for issuance under the
Plan.

 

 

(b)

Shares shall not be deemed to have been issued pursuant to the Plan with respect
to any portion of an Award that is settled in cash, other than an Option.

 

 

(c)

Shares withheld or reacquired by the Company in satisfaction of tax withholding
obligations under a Restricted Stock Award shall not again be available for
issuance under the Plan; however Shares withheld for tax withholding from other
awards shall be available for issuance again.

 

 

(d)

If the exercise price of an Option is paid by tender to the Company, or
attestation to the ownership, of Shares owned by the Participant, or an Option

 

6

 



 

is settled without the payment of the exercise price, the number of shares
available for issuance under the Plan shall be reduced by the gross number of
shares for which the Option is exercised. 

 

 

4.3

Adjustments in Authorized Plan Shares. In the event of any merger,
reorganization, consolidation, recapitalization, separation, liquidation, Stock
dividend, split-up, Share combination, or other change in the corporate
structure of the Company affecting the Shares, an adjustment shall be made in
the number and class of Shares which may be delivered under the Plan (including
but not limited to individual limits), and in the number and class of and/or
price of Shares subject to outstanding Awards granted under the Plan, and/or the
number of outstanding Options, Shares of Restricted Stock, and Performance
Shares (and Performance Units and other Awards whose value is based on a number
of Shares) constituting outstanding Awards, as may be determined to be
appropriate and equitable by the Disinterested Committee, in its sole
discretion, to prevent dilution or enlargement of rights.

 

Article 5

Eligibility and Participation.

 

 

5.1

Eligibility. All management Employees are eligible to receive Awards under this
Plan.

 

 

5.2

Actual Participation. Subject to the provisions of the Plan, the Committee may,
from time to time, select from all eligible Employees, those to whom Awards
shall be granted and shall determine the nature and amount of each Award. No
Employee is entitled to receive an Award unless selected by the Committee.

 

Article 6

Stock Options.

 

 

6.1

Grant of Options. Subject to the terms and provisions of the Plan, Options may
be granted to eligible Employees at any time and from time to time, and under
such terms and conditions, as shall be determined by the Committee. In addition,
the Committee may, from time to time, provide for the payment of dividend
equivalents on Options, prospectively and/or retroactively, on such terms and
conditions as the Committee may require. The Committee shall have discretion in
determining the number of Shares subject to Options granted to each Employee;
provided, however, that no single Employee may receive Options under this Plan
for more than one percent (1%) of the Shares approved for issuance under this
Plan during any calendar year. The Committee may not grant Incentive Stock
Options, as described in Section 422 of the Code, under this Plan.

 

 

6.2

Form of Issuance. Each Option grant may be issued in the form of an Award
Agreement and/or may be recorded on the books and records of the Company for the
account of the Participant. If an Option is not issued in the form of an Award
Agreement, then the Option shall be deemed granted as determined by the

 

7

 



 

Committee. The terms and conditions of an Option shall be set forth in the Award
Agreement, in the notice of the issuance of the grant, or in such other
documents as the Committee shall determine. Such terms and conditions shall
include the Exercise Price, the duration of the Option, the number of Shares to
which an Option pertains (unless otherwise provided by the Committee, each
Option may be exercised to purchase one Share), and such other provisions as the
Committee shall determine.

 

 

6.3

Exercise Price. Unless a greater Exercise Price is determined by the Committee,
the Exercise Price for each Option Awarded under this Plan shall be equal to one
hundred percent (100%) of the Fair Market Value of a Share on the date the
Option is granted.

 

 

6.4

Duration of Options. Each Option shall expire at such time as the Committee
shall determine at the time of grant (which duration may be extended by the
Committee); provided, however, that no Option shall be exercisable later than
the tenth (10th) anniversary date of its grant. In the event the Committee does
not specify the expiration date of an Option, then such Option will expire on
the tenth (10th) anniversary date of its grant, except as otherwise provided
herein.

 

 

6.5

Vesting of Options. Options shall vest at such times and under such terms and
conditions as determined by the Committee; provided, however, unless another
vesting period is provided by the Committee at or before the grant of an Option,
one-third of the Options will vest on each of the first three anniversaries of
the grant; if one Option remains after equally dividing the grant by three, it
will vest on the first anniversary of the grant, if two Options remain, then one
will vest on each of the first two anniversaries. The Committee shall have the
right to accelerate the vesting of any Option; however, the Chairman of the
Board or the Senior Executive Vice President-Human Resources, or their
respective successors, or such other persons designated by the Committee, shall
have the authority to accelerate the vesting of Options for any Participant who
is not an Insider.

 

 

6.6

Exercise of Options. Options granted under the Plan shall be exercisable at such
times and be subject to such restrictions and conditions as the Committee shall
in each instance approve, which need not be the same for each grant or for each
Participant. Exercises of Options may be effect only on days and during the
hours that the New York Stock Exchange is open for regular trading. The Company
may change or limit the times or days Options may be exercised. If an Option
expires on a day or at a time when exercises are not permitted, then the Options
may be exercised no later than the immediately preceding date and time that the
Options were exercisable.

 

Options shall be exercised by providing notice to the designated agent selected
by the Company (if no such agent has been designated, then to the Company), in
the manner and form determined by the Company, which notice shall be
irrevocable, setting forth the exact number of Shares with respect to which the
Option is being

 

8

 



 

exercised and including with such notice payment of the Exercise Price. When
Options have been transferred, the Company or its designated agent may require
appropriate documentation that the person or persons exercising the Option, if
other than the Participant, has the right to exercise the Option. No Option may
be exercised with respect to a fraction of a Share.

 

 

6.7

Payment. Unless otherwise determined by the Committee, the Exercise Price shall
be paid in full at the time of exercise. No Shares shall be issued or
transferred until full payment has been received.

 

Payment may be made:

 

 

(a)

in cash, or

 

 

(b)

unless otherwise provided by the Committee at any time, and subject to such
additional terms and conditions and/or modifications as the Committee or the
Company may impose from time to time, and further subject to suspension or
termination of this provision by the Committee or Company at any time, by:

 

 

(i)

delivery of Shares owned by the Participant in partial (if in partial payment,
then together with cash) or full payment; provided, however, as a condition to
paying any part of the Exercise Price in Shares, at the time of exercise of the
Option, the Participant must establish to the satisfaction of the Company that
the Stock tendered to the Company has been held by the Participant for a minimum
of six (6) months preceding the tender; or

 

 

(ii)

if the Company has designated a stockbroker to act as the Company’s agent to
process Option exercises, issuance of an exercise notice together with
instructions to such stockbroker irrevocably instructing the stockbroker: (A) to
immediately sell (which shall include an exercise notice that becomes effective
upon execution of a sale order) a sufficient portion of the Shares to be
received from the Option exercise to pay the Exercise Price of the Options being
exercised and the required tax withholding, and (B) to deliver on the settlement
date the portion of the proceeds of the sale equal to the Exercise Price and tax
withholding to the Company. In the event the stockbroker sells any Shares on
behalf of a Participant, the stockbroker shall be acting solely as the agent of
the Participant, and the Company disclaims any responsibility for the actions of
the stockbroker in making any such sales. No Shares shall be issued until the
settlement date and until the proceeds (equal to the Option Price and tax
withholding) are paid to the Company.

 

 

9

 



 

 

If payment is made by the delivery of Shares, the value of the Shares delivered
shall be equal to the then most recent Fair Market Value of the Shares
established before the exercise of the Option.

 

Restricted Stock may not be used to pay the Exercise Price.

 

 

6.8

Termination of Employment. Unless otherwise provided by the Committee, the
following limitations on exercise of Options shall apply upon Termination of
Employment:

 

 

(a)

Termination by Death or Disability. In the event of the Participant’s
Termination of Employment by reason of death or Disability, all outstanding
Options granted to that Participant shall immediately vest as of the date of
Termination of Employment and may be exercised, if at all, no more than three
(3) years from the date of the Termination of Employment, unless the Options, by
their terms, expire earlier. However, in the event the Participant was eligible
to Retire at the time of Termination of Employment, notwithstanding the
foregoing, the Options may be exercised, if at all, no more than five (5) years
from the date of the Termination of Employment, unless the Options, by their
terms, expire earlier.

 

 

(b)

Termination for Cause. In the event of the Participant’s Termination of
Employment by the Company for Cause, all outstanding Options held by the
Participant shall immediately be forfeited to the Company and no additional
exercise period shall be allowed, regardless of the vested status of the
Options.

 

 

(c)

Retirement or Other Termination of Employment. In the event of the Participant’s
Termination of Employment for any reason other than the reasons set forth in (a)
or (b), above:

 

 

(i)

If upon the Participant’s Termination of Employment, the Participant is eligible
to Retire (and if the Participant is an officer level employee for compensation
purposes as determined by AT&T, the employee must also be age 55 or older at
Termination of Employment), then all outstanding unvested Options granted to
that Participant shall immediately vest as of the date of the Participant’s
Termination of Employment;

 

 

(ii)

All outstanding Options which are vested as of the effective date of Termination
of Employment may be exercised, if at all, no more than five (5) years from the
date of Termination of Employment if the Participant is eligible to Retire, or
three (3) months from the date of the Termination of Employment if the
Participant is not eligible to Retire, as the case may be, unless in either case
the Options, by their terms, expire earlier; and

 

 

10

 



 

 

 

(iii)

In the event of the death of the Participant after Termination of Employment,
this paragraph (c) shall still apply and not paragraph (a), above.

 

 

(d)

Options not Vested at Termination. Except as provided in paragraphs (a) and
(c)(i), above, all Options held by the Participant which are not vested on or
before the effective date of Termination of Employment shall immediately be
forfeited to the Company (and the Shares subject to such forfeited Options shall
once again become available for issuance under the Plan).

 

 

(e)

Notwithstanding the foregoing, the Committee may, in its sole discretion,
establish different, or waive, terms and conditions pertaining to the effect of
Termination of Employment on Options, whether or not the Options are
outstanding, but no such modification shall shorten the terms of Options issued
prior to such modification or otherwise be materially adverse to the
Participant.

 

 

6.9

Employee Transfers. For purposes of the Plan, transfer of employment of a
Participant between the Company and any one of its Subsidiaries (or between
Subsidiaries) or between the Company or a Subsidiary and a RWAC, to the extent
the period of employment at a RWAC is equal to or less than five (5) years,
shall not be deemed a Termination of Employment. Provided, however, for purposes
of this Article 6, termination of employment with a RWAC without a concurrent
transfer to the Company or any of its Subsidiaries shall be deemed a Termination
of Employment as that term is used herein. Similarly, termination of an entity’s
status as a Subsidiary or as a RWAC shall be deemed a Termination of Employment
of any Participants employed by such Subsidiary or RWAC.

 

 

6.10

Restrictions on Exercise and Transfer of Options. Unless otherwise provided by
the Committee:

 

 

(a)

During the Participant’s lifetime, the Participant’s Options shall be
exercisable only by the Participant or by the Participant’s guardian or legal
representative. After the death of the Participant, except as otherwise provided
by AT&T’s Rules for Employee Beneficiary Designations, an Option shall only be
exercised by the holder thereof (including, but not limited to, an executor or
administrator of a decedent’s estate) or his or her guardian or legal
representative.

 

 

(b)

No Option shall be transferable except: (i) in the case of the Participant, only
upon the Participant’s death and in accordance with the AT&T Rules for Employee
Beneficiary Designations; and (ii) in the case of any holder after the
Participant’s death, only by will or by the laws of descent and distribution.

 

 

6.11

Competition and Solicitation. In the event a Participant directly or indirectly,
engages in competitive activity, or has become associated with, employed by,

 

11

 



 

controls, or renders service to any business that is engaged in competitive
activity, with (i) the Company, (ii) any Subsidiary, or (iii) any business in
which any of the foregoing have a substantial interest, or if the Participant
attempts, directly or indirectly, to induce any employee of the Company or a
Subsidiary to be employed or perform services elsewhere without the permission
of the Company, then the Company may (i) cancel any Option granted to such
Participant, whether or not vested, in whole or in part; and/or (ii) rescind any
exercise of the Participant’s Options that occurred on or after that date six
months prior to engaging in such activity, in which case the Participant shall
pay the Company the gain realized or received upon such exercise of Options.
“Has become associated with” shall include, among other things, beneficial
ownership of 1/10 of 1% or more of a business engaged in competitive activity.
The determination of whether a Participant has engaged in any such activity and
whether to cancel Options and/or rescind the exercise of Options shall be made
by AT&T, and in each case such determination shall be final, conclusive and
binding on all persons.

 

Article 7

Restricted Stock.

 

 

7.1

Grant of Restricted Stock. Subject to the terms and provisions of the Plan, the
Committee, at any time and from time to time, may grant Shares of Restricted
Stock to eligible Employees in such amounts and upon such terms and conditions
as the Committee shall determine. In addition to any other terms and conditions
imposed by the Committee, vesting of Restricted Stock may be conditioned upon
the achievement of Performance Goals in the same manner as provided in Section
8.4, herein, with respect to Performance Shares. No Employee may be awarded, in
any calendar year, a number of Shares in the form of Restricted Stock (or
Restricted Stock Units) exceeding one percent (1%) of the Shares approved for
issuance under this Plan.

 

 

7.2

Restricted Stock Agreement. The Committee may require, as a condition to
receiving a Restricted Stock Award, that the Participant enter into a Restricted
Stock Award Agreement, setting forth the terms and conditions of the Award. In
lieu of a Restricted Stock Award Agreement, the Committee may provide the terms
and conditions of an Award in a notice to the Participant of the Award, on the
Stock certificate representing the Restricted Stock, in the resolution approving
the Award, or in such other manner as it deems appropriate.

 

 

7.3

Transferability. Except as otherwise provided in this Article 7, and subject to
any additional terms in the grant thereof, Shares of Restricted Stock granted
herein may not be sold, transferred, pledged, assigned, or otherwise alienated
or hypothecated until fully vested.

 

 

7.4

Restrictions. The Restricted Stock shall be subject to such vesting terms,
including the achievement of Performance Goals (as described in Section 8.4), as
may be determined by the Committee. Unless otherwise provided by the Committee,
to the

 

12

 



 

extent Restricted Stock is subject to any condition to vesting, if such
condition or conditions are not satisfied by the time the period for achieving
such condition has expired, such Restricted Stock shall be forfeited. The
Committee may impose such other conditions and/or restrictions on any Shares of
Restricted Stock granted pursuant to the Plan as it may deem advisable including
but not limited to a requirement that Participants pay a stipulated purchase
price for each Share of Restricted Stock and/or restrictions under applicable
Federal or state securities laws; and may legend the certificates representing
Restricted Stock to give appropriate notice of such restrictions. The Committee
may also grant Restricted Stock without any terms or conditions in the form of
vested Stock Awards.

 

The Company shall also have the right to retain the certificates representing
Shares of Restricted Stock in the Company’s possession until such time as the
Shares are fully vested and all conditions and/or restrictions applicable to
such Shares have been satisfied.

 

 

7.5

Removal of Restrictions. Except as otherwise provided in this Article 7 or
otherwise provided in the grant thereof, Shares of Restricted Stock covered by
each Restricted Stock grant made under the Plan shall become freely transferable
by the Participant after completion of all conditions to vesting, if any.
However, the Committee, in its sole discretion, shall have the right to
immediately vest the shares and waive all or part of the restrictions and
conditions with regard to all or part of the Shares held by any Participant at
any time.

 

 

7.6

Voting Rights, Dividends and Other Distributions. Participants holding Shares of
Restricted Stock granted hereunder may exercise full voting rights and shall
receive all regular cash dividends paid with respect to such Shares. Except as
provided in the following sentence, in the sole discretion of the Committee,
other cash dividends and other distributions paid to Participants with respect
to Shares of Restricted Stock may be subject to the same restrictions and
conditions as the Shares of Restricted Stock with respect to which they were
paid. If any such dividends or distributions are paid in Shares, the Shares
shall be subject to the same restrictions and conditions as the Shares of
Restricted Stock with respect to which they were paid.

 

 

7.7

Termination of Employment Due to Death or Disability. In the event of the
Participant’s Termination of Employment by reason of death or Disability, all
restrictions imposed on outstanding Shares of Restricted Stock held by the
Participant shall immediately lapse and the Restricted Stock shall immediately
become fully vested as of the date of Termination of Employment.

 

 

7.8

Termination of Employment for Other Reasons. Unless otherwise provided by the
Committee, in the event of the Participant’s Termination of Employment for any
reason other than those specifically set forth in Section 7.7 herein, all Shares
of Restricted Stock held by the Participant which are not vested as of the
effective date

 

13

 



 

of Termination of Employment immediately shall be forfeited and returned to the
Company.

 

 

7.9

Employee Transfers. For purposes of the Plan, transfer of employment of a
Participant between the Company and any one of its Subsidiaries (or between
Subsidiaries) or between the Company or a Subsidiary and a RWAC, to the extent
the period of employment at a RWAC is equal to or less than five (5) years,
shall not be deemed a Termination of Employment. Provided, however, for purposes
of this Article, termination of employment with a RWAC without a concurrent
transfer to the Company or any of its Subsidiaries shall be deemed a Termination
of Employment as that term is used herein. Similarly, termination of an entity’s
status as a Subsidiary or as a RWAC shall be deemed a Termination of Employment
of any Participants employed by such Subsidiary or RWAC.

 

 

7.10

Restricted Stock Units. In lieu of or in addition to Restricted Stock, the
Committee may grant Restricted Stock Units (“Units”) under such terms and
conditions as shall be determined by the Committee. Units shall otherwise be
subject to the same terms and conditions under this Plan as Restricted Stock
(including but not limited to Change in Control provisions), except that upon
vesting, the Participant holding such Units shall receive Shares (or cash equal
to the Fair Market Value of the number of Shares) equal to the number of such
Units. Units shall have no voting rights, and Units shall not receive dividends,
but shall, unless otherwise provided by the Committee, receive dividend
equivalents at the time and at the same rate per Unit as dividends are paid per
Share with the same record and pay dates.

 

Article 8

Performance Units and Performance Shares.

 

 

8.1

Grants of Performance Units and Performance Shares. Subject to the terms of the
Plan, Performance Shares and Performance Units may be granted to eligible
Employees at any time and from time to time, as determined by the Committee. The
Committee shall have complete discretion in determining the number of
Performance Units and/or Performance Shares Awarded to each Participant and the
terms and conditions of each such Award.

 

 

8.2

Value of Performance Shares and Units.

 

 

(a)

A Performance Share is equivalent in value to a Share. In any calendar year, no
individual may be awarded Performance Shares having a potential payout of Shares
exceeding one percent (1%) of the Shares approved for issuance under this Plan.

 

 

(b)

A Performance Unit shall be equal in value to a fixed dollar amount determined
by the Committee. In any calendar year, no individual may be Awarded Performance
Units having a potential payout equivalent exceeding the Fair Market Value, as
of the date of granting the Award, of one percent

 

14

 



 

(1%) of the Shares approved for issuance under this Plan. The number of Shares
equivalent to the potential payout of a Performance Unit shall be determined by
dividing the maximum cash payout of the Award by the Fair Market Value per Share
on the effective date of the grant. The Committee may denominate a Performance
Unit Award in dollars instead of Performance Units. A Performance Unit Award may
be referred to as a “Key Executive Officer Short Term Award.”

 

 

8.3

Performance Period. The Performance Period for Performance Shares and
Performance Units is the period over which the Performance Goals are measured.
The Performance Period is set by the Committee for each Award; however, in no
event shall an Award have a Performance Period of less than one year.

 

 

8.4

Performance Goals. For each Award of Performance Shares or Performance Units,
the Committee shall establish (and may establish for other Awards) performance
objectives (“Performance Goals”) for the Company, its Subsidiaries, and/or
divisions of any of foregoing, using the Performance Criteria and other factors
set forth in (a) and (b), below. It may also use other criteria or factors in
establishing Performance Goals in addition to or in lieu of the foregoing. A
Performance Goal may be stated as an absolute value or as a value determined
relative to an index, budget, prior period, similar measures of a peer group of
other companies or other standard selected by the Committee. Performance Goals
shall include payout tables, formulas or other standards to be used in
determining the extent to which the Performance Goals are met, and, if met, the
number of Performance Shares and/or Performance Units which would be converted
into Stock and/or cash (or the rate of such conversion) and distributed to
Participants in accordance with Section 8.6. Unless previously canceled or
reduced, Performance Shares and Performance Units which may not be converted
because of failure in whole or in part to satisfy the relevant Performance Goals
or for any other reason shall be canceled at the time they would otherwise be
distributable. When the Committee desires an Award of Performance Shares,
Performance Units, Restricted Stock or Restricted Stock Units to qualify under
Section 162(m) of the Code, as amended, the Committee shall establish the
Performance Goals for the respective Award prior to or within 90 days of the
beginning of the Performance Period relating to such Performance Goal, and not
later than after 25% of such period has elapsed. For all other Awards, the
Performance Goals must be established before the end of the respective
Performance Period.

 

 

(a)

The Performance Criteria which the Committee is authorized to use, in its sole
discretion, are any of the following criteria or any combination thereof,
including but not limited to the offset against each other of any combination of
the following criteria:

 

 

(1)

Financial performance of the Company (on a consolidated basis), of one or more
of its Subsidiaries, and/or a division of any of the foregoing. Such financial
performance may be based on net income,

 

15

 



 

Value Added (after-tax cash operating profit less depreciation and less a
capital charge), EBITDA (earnings before interest, taxes, depreciation and
amortization), revenues, sales, expenses, costs, gross margin, operating margin,
profit margin, pre-tax profit, market share, volumes of a particular product or
service or category thereof, including but not limited to the product’s life
cycle (for example, products introduced in the last 2 years), number of
customers or subscribers, number of items in service, including but not limited
to every category of access or other telecommunication or television lines,
return on net assets, return on assets, return on capital, return on invested
capital, cash flow, free cash flow, operating cash flow, operating revenues,
operating expenses, and/or operating income.

 

 

(2)

Service performance of the Company (on a consolidated basis), of one or more of
its Subsidiaries, and/or of a division of any of the foregoing. Such service
performance may be based upon measured customer perceptions of service quality.
Employee satisfaction, employee retention, product development, completion of a
joint venture or other corporate transaction, completion of an identified
special project, and effectiveness of management.

 

 

(3)

The Company’s Stock price, return on stockholders’ equity, total stockholder
return (Stock price appreciation plus dividends, assuming the reinvestment of
dividends), and/or earnings per Share.

 

 

(4)

Impacts of acquisitions, dispositions, or restructurings, on any of the
foregoing.

 

 

(b)

Except to the extent otherwise provided by the Committee in full or in part, if
any of the following events occur during a Performance Period and would directly
affect the determination of whether or the extent to which Performance Goals are
met, the effects of such events shall be disregarded in any such computation:
changes in accounting principles; extraordinary items; changes in tax laws
affecting net income and/or Value Added; natural disasters, including but not
limited to floods, hurricanes, and earthquakes; and intentionally inflicted
damage to property which directly or indirectly damages the property of the
Company or its Subsidiaries. No such adjustment shall be made to the extent such
adjustment would cause the Award to fail to satisfy the performance based
exemption of Section 162(m) of the Code.

 

 

8.5

Dividend Equivalents on Performance Shares. Unless reduced or eliminated by the
Committee, a cash payment in an amount equal to the dividend payable on one
Share will be made to each Participant for each Performance Share held by a
Participant on the record date for the dividend.

 

 

16

 



 

 

 

8.6

Form and Timing of Payment of Performance Units and Performance Shares. As soon
as practicable after the applicable Performance Period has ended and all other
conditions (other than Committee actions) to conversion and distribution of a
Performance Share and/or Performance Unit Award have been satisfied (or, if
applicable, at such other time determined by the Committee at or before the
establishment of the Performance Goal), the Committee shall determine whether
and the extent to which the Performance Goals were met for the applicable
Performance Units and Performance Shares. If Performance Goals have been met,
then the number of Performance Units and Performance Shares to be converted into
Stock and/or cash and distributed to the Participants shall be determined in
accordance with the Performance Goals for such Awards, subject to any limits
imposed by the Committee. Unless the Participant has elected to defer all or
part of his Performance Units or Performance Shares as provided in Article 10,
herein, payment of Performance Units and Performance Shares shall be made in a
single lump sum, as soon as reasonably administratively possible following the
determination of the number of Shares or amount of cash to which the Participant
is entitled. Performance Units will be distributed to Participants in the form
of cash. Performance Shares will be distributed to Participants in the form of
50% Stock and 50% Cash, or at the Participant’s election, 100% Stock or 100%
Cash. In the event the Participant is no longer an Employee at the time of the
distribution, then the distribution shall be 100% in cash, provided the
Participant may elect to take 50% or 100% in Stock. At any time prior to the
distribution of the Performance Shares and/or Performance Units (or if
distribution has been deferred, then prior to the time the Awards would have
been distributed), unless otherwise provided by the Committee or prohibited by
this Plan (such as in the case of a Change in Control), the Committee shall have
the authority to reduce or eliminate the number of Performance Units or
Performance Shares to be converted and distributed, or to cancel any part or all
of a grant or award of Performance Units or Performance Shares, or to mandate
the form in which the Award shall be paid (i.e., in cash, in Stock or both, in
any proportions determined by the Committee).

 

Unless otherwise provided by the Committee, any election to take a greater
amount of cash or Stock with respect to Performance Shares must be made in the
calendar year prior to the calendar year in which the Performance Shares are
distributed (or if distribution has been deferred, then in the year prior to the
year the Performance Shares would have been distributed absent such deferral).

 

For the purpose of converting Performance Shares into cash and distributing the
same to the holders thereof (or for determining the amount of cash to be
deferred), the value of a Performance Share shall be the Fair Market Value of a
Share on the date the Committee authorizes the payout of Awards. Performance
Shares to be distributed in the form of Stock will be converted at the rate of
one (1) Share per Performance Share.

 

 

8.7

Termination of Employment Due to Death or Disability. In the event of the
Participant’s Termination of Employment by reason of death or Disability, the

 

17

 



 

Participant shall receive a lump sum payout of all outstanding Performance Units
and Performance Shares calculated as if all unfinished Performance Periods had
ended with 100% of the Performance Goals achieved, payable in the year following
the date of Termination of Employment.

 

 

8.8

Termination of Employment for Other Reasons. Unless the Committee determines
otherwise, in the event of the Participant’s Termination of Employment for other
than a reason set forth in Section 8.7 (and other than for Cause), if the
Participant is not Retirement eligible at Termination of Employment, then upon
Termination, the number of the Participant’s Performance Units and/or
Performance Shares shall be reduced at the time of the Termination of Employment
so that the Participant may receive no more than a prorated payout of all
Performance Units and Performance Shares granted, based on the number of months
the Participant worked at least one day during the respective Performance Period
divided by the number of months in the Performance Period.

 

 

8.9

Termination of Employment for Cause. In the event of the Termination of
Employment of a Participant by the Company for Cause, all Performance Units and
Performance Shares shall be forfeited by the Participant to the Company.

 

 

8.10

Nontransferability. Performance Units and Performance Shares may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than in accordance with the AT&T Rules for Employee Beneficiary Designations.

 

Article 9

Beneficiary Designation. In the event of the death of a Participant,
distributions or Awards under this Plan, other than Restricted Stock, shall pass
in accordance with the AT&T Rules for Employee Beneficiary Designations, as the
same may be amended from time to time. Beneficiary Designations of a Participant
received by AT&T prior to November 16, 2001, that were applicable to awards
under the 1996 Stock and Incentive Plan will also apply to awards under this
Plan unless and until the Participant provides to the contrary in accordance
with the procedures set forth in such Rules.

 

Article 10

Deferrals. Unless otherwise provided by the Committee, a Participant may, as
permitted by the Company, defer all or part of Awards made under this Plan in
accordance with and subject to the terms of such plans so long as such deferral
is determined by the Company to be consistent in all respects with Section 409A
of the Code.

 

Article 11

Employee Matters.

 

 

11.1

Employment Not Guaranteed. Nothing in the Plan shall interfere with or limit in
any way the right of the Company or any Subsidiary to terminate any
Participant’s

 

18

 



 

Employment at any time, nor confer upon any Participant any right to continue in
the employ of the Company or one of its Subsidiaries.

 

 

11.2

Participation. No Employee shall have the right to be selected to receive an
Award under this Plan, or, having been so selected, to be selected to receive a
future Award.

 

Article 12

Change in Control.

 

Unless the Committee provides otherwise prior to the grant of an Award, upon the
occurrence of a Change in Control, the following shall apply to such Award:

 

 

(a)

Any and all Options granted hereunder to a Participant immediately shall become
vested and exercisable upon the Termination of Employment of the Participant by
the Company or by the Participant for “Good Reason”

 

 

(b)

Any Restriction Periods and all restrictions imposed on Restricted Stock shall
lapse and they shall immediately become fully vested upon the Termination of
Employment of the Participant by the Company or by the Participant for “Good
Reason”

 

 

(c)

Unless otherwise determined by the Committee, the payout of Performance Units
and Performance Shares shall be determined exclusively by the attainment of the
Performance Goals established by the Committee, which may not be modified after
the Change in Control, and AT&T shall not have the right to reduce the Awards
for any other reason;

 

 

(d)

For purposes of this Plan, “Good Reason” means in connection with a termination
of employment by a Participant within two (2) years following a Change in
Control, (a) an adverse alteration in the Participant’s position or in the
nature or status of the Participant’s responsibilities from those in effect
immediately prior to the Change in Control, or (b) any reduction in the
Participant’s base salary rate or target annual bonus, in each case as in effect
immediately prior to the Change in Control, or (c) the relocation of the
Participant’s principal place of employment to a location that is more than
fifty (50) miles from the location where the Participant was principally
employed at the time of the Change in Control (except for required travel on the
Company’s business to an extent substantially consistent with the Participant’s
customary business travel obligations in the ordinary course of business prior
to the Change in Control).

 

Article 13

Amendment, Modification, and Termination.

 

 

19

 



 

 

 

13.1

Amendment, Modification, and Termination. The Board or the Disinterested
Committee may at any time and from time to time, alter or amend the Plan or any
Award in whole or in part or suspend or terminate the Plan in whole or in part.

 

 

13.2

Awards Previously Granted. No termination, amendment, or modification of the
Plan or any Award shall adversely affect in any material way any Award
previously granted under the Plan, without the written consent of the
Participant holding such Award; provided, however, that any such modification
made for the purpose of complying with Section 409A of the Code may be made by
the Company without the consent of any Participant

 

 

13.3

Delay in Payment. To the extent required in order to avoid the imposition of any
interest and/or additional tax under Section 409A(a)(1)(B) of the Code, any
payments or deliveries due as a result of a Termination of Employment may be
delayed for six months if a Participant is deemed to be a “specified employee”
as defined in Section 409A(a)(2)(i)(B) of the Code.

 

Article 14

Withholding.

 

 

14.1

Tax Withholding. Unless otherwise provided by the Committee, the Company shall
deduct or withhold an amount sufficient to satisfy Federal, state, and local
taxes (including but not limited to the Participant’s employment tax
obligations) required by law to be withheld with respect to any taxable event
arising or as a result of this Plan (“Withholding Taxes”).

 

 

14.2

Share Withholding. Unless otherwise provided by the Committee, upon the exercise
of Options, the lapse of restrictions on Restricted Stock, the distribution of
Performance Shares in the form of Stock, or any other taxable event hereunder
involving the transfer of Stock to a Participant, the Company shall withhold
Stock equal in value, using the Fair Market Value on the date determined by the
Company to be used to value the Stock for tax purposes, to the Withholding Taxes
applicable to such transaction.

 

Any fractional Share of Stock payable to a Participant shall be withheld as
additional Federal withholding, or, at the option of the Company, paid in cash
to the Participant.

 

Unless otherwise determined by the Committee, when the method of payment for the
Exercise Price is from the sale by a stockbroker pursuant to Section 6.7(b)(ii),
herein, of the Stock acquired through the Option exercise, then the tax
withholding shall be satisfied out of the proceeds. For administrative purposes
in determining the amount of taxes due, the sale price of such Stock shall be
deemed to be the Fair Market Value of the Stock.

 

 

20

 



 

 

If permitted by the Committee, prior to the end of any Performance Period a
Participant may elect to have a greater amount of Stock withheld from the
distribution of Performance Shares to pay withholding taxes; provided, however,
the Committee may prohibit or limit any individual election or all such
elections at any time.

 

Article 15

Successors.

 

All obligations of the Company under the Plan, with respect to Awards granted
hereunder, shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.

 

Article 16

Legal Construction.

 

 

16.1

Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.

 

 

16.2

Severability. In the event any provision of the Plan shall be held illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

 

 

16.3

Requirements of Law. The granting of Awards and the issuance of Shares under the
Plan shall be subject to all applicable laws, rules, and regulations, and to
such approvals by any governmental agencies or national securities exchanges as
may be required.

 

 

16.4

Errors. At any time AT&T may correct any error made under the Plan without
prejudice to AT&T. Such corrections may include, among other things, changing or
revoking an issuance of an Award.

 

 

16.5

Elections and Notices. Notwithstanding anything to the contrary contained in
this Plan, all elections and notices of every kind shall be made on forms
prepared by AT&T or the General Counsel, Secretary or Assistant Secretary, or
their respective delegates or shall be made in such other manner as permitted or
required by AT&T or the General Counsel, Secretary or Assistant Secretary, or
their respective delegates, including but not limited to elections or notices
through electronic means, over the Internet or otherwise. An election shall be
deemed made when received by AT&T (or its designated agent, but only in cases
where the designated agent has been appointed for the purpose of receiving such
election), which may waive any

 

21

 



 

defects in form. AT&T may limit the time an election may be made in advance of
any deadline.

 

Where any notice or filing required or permitted to be given to AT&T under the
Plan, it shall be delivered to the principal office of AT&T, directed to the
attention of the Senior Executive Vice President-Human Resources of AT&T or his
or her successor. Such notice shall be deemed given on the date of delivery.

 

Notice to the Participant shall be deemed given when mailed (or sent by
telecopy) to the Participant’s work or home address as shown on the records of
AT&T or, at the option of AT&T, to the Participant’s e-mail address as shown on
the records of AT&T. It is the Participant’s responsibility to ensure that the
Participant’s addresses are kept up to date on the records of AT&T. In the case
of notices affecting multiple Participants, the notices may be given by general
distribution at the Participants’ work locations.

 

 

16.6

Governing Law. To the extent not preempted by Federal law, the Plan, and all
awards and agreements hereunder, and any and all disputes in connection
therewith, shall be governed by and construed in accordance with the substantive
laws of the State of Texas, without regard to conflict or choice of law
principles which might otherwise refer the construction, interpretation or
enforceability of this Plan to the substantive law of another jurisdiction.

 

 

16.7

Venue. Because awards under the Plan are granted in Texas, records relating to
the Plan and awards thereunder are located in Texas, and the Plan and awards
thereunder are administered in Texas, the Company and the Participant to whom an
award under this Plan is granted, for themselves and their successors and
assigns, irrevocably submit to the exclusive and sole jurisdiction and venue of
the state or federal courts of Texas with respect to any and all disputes
arising out of or relating to this Plan, the subject matter of this Plan or any
awards under this Plan, including but not limited to any disputes arising out of
or relating to the interpretation and enforceability of any awards or the terms
and conditions of this Plan. To achieve certainty regarding the appropriate
forum in which to prosecute and defend actions arising out of or relating to
this Plan, and to ensure consistency in application and interpretation of the
Governing Law to the Plan, the parties agree that (a) sole and exclusive
appropriate venue for any such action shall be an appropriate federal or state
court in Bexar County, Texas, and no other, (b) all claims with respect to any
such action shall be heard and determined exclusively in such Texas court, and
no other, (c) such Texas court shall have sole and exclusive jurisdiction over
the person of such parties and over the subject matter of any dispute relating
hereto and (d) that the parties waive any and all objections and defenses to
bringing any such action before such Texas court, including but not limited to
those relating to lack of personal jurisdiction, improper venue or forum non
conveniens.

 

 

22

 

 

 